McClure, O. J. King and Ackmeyer were charged, before the police court of the city of Tuttle Rock, with violating one of its ordinances, and found guilty and fined ten dollars and costs, from which judgment they took an appeal to the circuit court, where the same fine was again imposed. No bill of exceptions was taken; neither was there a motion for a new trial, and King and Ackmeyer appealed, and the record says, excepted to the judgment and rulings of the court below. An agreed statement of facts, constitutes no part of a record, unless made so by bill of exceptions or the order of the court. To hear this case under such circumstances, would be to assume original jurisdiction of the ease, and the subject matter, coming within the rule laid down in the ease of Ashley v. Stoddard, as this case clearly does, we can do nothing but affirm the judgment.